Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 16, 1967, convicting him of a violation of section 43 of the Penal Law, on his guilty plea, and suspending sentence. Judgment reversed, on the law and the facts, and indictment dismissed pursuant to section 668 of the Code of Criminal Procedure. In our opinion, defendant’s *815motion to dismiss the indictment for delay in prosecution, made before his plea of guilty, should have been granted (People v. Winfrey, 20 N Y 2d 138; People v. Masselli, 11 A D 2d 722). Rabin, Benjamin, Munder and Martuscello, JJ., concur; Beldock, P. J., concurs in the result, with the following memorandum: Although I adhere to the views expressed in my dissenting memorandum in People v. Sylvester (29 A D 2d 985), nevertheless, I am constrained to concur by reason of the decision in that case.